EXHIBIT 10.36

 


SUB LEASE AGREEMENT


 

This Lease Agreement is executed as of the 10th day of March, 2004 , between
Kessler Industries, Inc., (“Landlord” or “Lessor”) and UFP Technologies, Inc.
(“Tenant” or “Lessee”).

 

Whereas, Landlord has executed a lease dated 1 January, 1996  leasing all of the
land and buildings know as 8600 Gateway East or the Kessler Industrial Plaza
further described below in premises from the owners Calvin K. Kessler and
Geraldine J. Kessler (“Owners”) ;and

 

Whereas, Tenant desires to lease space and Landlord is willing to lease the same
to Tenant upon certain terms and conditions ; and

 

Now, therefore, the parties hereto agree as follows:

 

1.                             Premises.  Landlord hereby leases to Tenant those
certain premises described as follows:

 

A portion of land and building, consisting of approximately 24,698 square feet, 
municipally numbered 8600 Gateway East, El Paso, Texas, and the fenced lot
located to the east of 8600 Gateway East, bounded by Gateway East to the north
and Kessler Drive to the west, collectively referred to as Kessler Industrial
Plaza, (the “Leased Premises”).  The property is further described in the
attached diagram (Exhibit “A” ).  All of the above property being in the City of
El Paso, El Paso County, Texas, is referred to herein as the “Leased Premises”.

 

2.                             Term, Rental and Option.

 

2.1        Term.  This lease is for thirty six (36) on April 1, 2004 and ending
on March 31, 2007, unless sooner terminated or extended as set out hereafter.

 

2.1.a     Early Termination.  The Tenant may terminate this lease at any point
in time with 90 days written notice to the Landlord on the following provisions.
At the time of the written notice, the Tenant can not be in default as defined
below. Liquidated damages as described in Exhibit “B” and Exhibit “D” will be
due Landlord on early termination.

 

1

--------------------------------------------------------------------------------


 

2.2        Rental.   The tenant shall pay to the landlord monthly rent during
the three lease years of the term, without offset (except as noted below),
deduction or demand, payable in advance on or before the first day of each and
every calendar month the gross sum set forth in Exhibit “B”.

 

2.2.a     Payment Late Charges  If any amount due under this lease is not
received by the landlord by the fifth day of the month after the due date
thereof, Tenant shall pay to the Landlord an additional amount equal to 5% of
the amounts due.  If the amounts are not received by the landlord by the 15th
day following the first due date, the late charge will be calculated as above
except that the rate will be 10%. The payment of penalty, and nothing in this
paragraph should be construed as to give the Tenant a grace period in which to
pay rent.

 

2.2.b    No Offset. Tenant agrees that the obligation to pay rent is an
independent covenant of Tenant, and Tenant waives any right of offset or other
claim against property of Landlord.

 

2.3        Options.  So long as Lessee is not then in default, Lessor grant to
lessee an option to renew the Lease for two additional five years in terms and
conditions including rental as described below. Tenant is to provide Lessor with
written notice of his desire to exercise the option to renew, which notice must
be delivered by Tenant to Lessor no later than 5 months (150 days) prior to the
end of the then existing term..

 

Rental for the first option period shall be calculated as by taking the then
existing monthly rental and multiplying it by 1.075. The resulting rent will be
the rent for the entire first option period.

 

Rental for the second option period shall be increased to an amount equal to the
product obtained by multiplying the Monthly rent in effect just prior to the
option date by a fraction, the numerator of which shall be the Consumer Price
Index for the second month preceding the option date ( for example, if the
option date is October 1, 2011, then August 1, 2011) and the denominator of
which shall be the Consumer Price Index for the same month of the prior option
date(for example if the first option date October 1, 2006, August 1, 2006) which
fraction is hereinafter referred to as the “CPI

 

2

--------------------------------------------------------------------------------


 

fraction”.  This is commonly referred to as a 100% CPI increase.  In no event
shall the monthly rental for the second option period exceed 110% of monthly
rental during the first option period.  CPI is the same as defined in Paragraph
2.2, above.

 

3.                                       Use of Leased Premises.  Tenant agrees
that during any term hereof, the Premises will be used and occupied solely for a
general manufacturing and warehousing facility, in the usual and customary
manner of similar business in the El Paso area.  Tenant shall comply with all
law, ordinances, rules and regulations of all governmental and municipal
agencies having jurisdiction over the Premises.  Tenant will not use, occupy or
permit the use or occupancy of the Premises for an unlawful, disreputable or
extra hazardous purpose, or maintain or permit the maintenance of any public or
private nuisance, or keep any substance or carry on or permit any operation
which might emit offensive odors or cause hazardous conditions to exist on or
about the Premises or use any apparatus which might make undue noise or create
vibrations in or about the Premises.  Tenant will not allow smoking in any of
the production areas of the premises.

 

4.                                       Alteration and Removals.  No
alterations may be made without the prior written consent of Landlord.  Unless
otherwise agreed, all fixtures permanently attached to the building shall be
deemed to have attached to the land and become the property of Landlord and
shall not be removed without the prior written consent of the Landlord.  Tenant
shall promptly pay all contractors and materialmen and avoid any liens, and
should any such lien be filed, Tenant shall bond against or discharge the same
within 10 days after written request by Landlord.  All alterations shall conform
to all applicable laws and regulations.  If Tenant is not in default, Tenant may
remove its personal property at the termination of the term, plus any fixtures
for which consent to remove has been obtained; provided that Landlord must first
be satisfied that such removal will not damage the Premises, or, if some damage
will occur, that Tenant at its expense will repair the same to the satisfaction
of Landlord.

 

5.                                       Maintenance and Repair.  Except as
described in Exhibit “C”, attached, the Tenant accepts the Premises in its
present condition as a date hereof.  It is Landlord’s responsibility to maintain
and repair the foundation, roof, permanent structures, exterior walls (except
doors and glass)

 

3

--------------------------------------------------------------------------------


 

and utility lines to their exterior point of entry; provided, however, that
Landlord shall not be responsible for maintenance necessitated by the acts of
Tenant, its agents or invitees.  It is Tenant’s responsibility to maintain and
keep in good repair the interior of the Premises, including fixtures, windows,
doors, utilities, and all other repairs made necessary by Tenant’s failure to so
maintain; provided, however, Tenant shall not be responsible for maintenance
necessitated by the negligence or intentional wrongful acts of Landlord or its
agents.  Tenant must deliver the Premises to Landlord upon termination in as
good condition as when leased, reasonable wear and tear excepted.

 

If Tenant neglects to so maintain the Premises, Landlord shall have the right,
at Landlord’s option (but this clause shall not obligate Landlord so to do or
relieve Tenant from any obligation hereunder),after notice to Tenant at the
Premises, to act as deemed necessary by Landlord to maintain and repair the
Premises without liability for loss or damage to Tenant’s property, and charge
the reasonable cost thereof to Tenant, which sum shall be promptly paid as
additional rent.  If Tenant determines in good faith that Landlord has neglected
to maintain and repair, Tenant may elect as its sole remedy to notify Landlord
in writing in detail of the necessary repairs, the estimated cost thereof and
the intent of Tenant to complete the same.  If Landlord (1) fails to give
adequate assurance of commencement within 30 days after receipt of
notice,(2) fails to respond, or (3) fails to question in good faith the
necessity of all or a part thereof, Tenant may (if not otherwise in default)
complete such repairs and deduct the reasonable cost thereof on a prorated basis
from each rental installment as it becomes due.

 

6.                                       Casualty to Premises.  In the event of
substantial damage (as hereinafter defined) to the Premises from fire or other
cause, either party may terminate this Lease by giving written notice to the
other within 30 day after the occurrence of such substantial damage. 
“Substantial damage” shall mean damage to or destruction of the improvements
leased to such extent that it will reasonably cost in excess of 40% of the then
current replacement cost of all improvements leased to repair or rebuild such
improvement (to the extent only that such improvements were demised on this date
by Landlord) to substantially their condition as they existed prior to such
substantial damage.

 

4

--------------------------------------------------------------------------------


 

If the improvements are materially damaged or destroyed (as hereafter defined)
from a cause which is not covered by insurance then maintained with respect
thereto and which could not at such time be insured against under standard fire
and extended coverage insurance policies available from companies licensed to do
business in Texas, then, in such event, at Landlord’s option, this Lease may be
terminated effective as of the date of such damage or destruction;  provided
that notice of termination under this paragraph must be given by Landlord to
Tenant 30 days after such occurrence.  “Materially damaged or destroyed” shall
mean damage or destruction to the improvements leased to such extent that it
will reasonably cost in excess of 40% of the then current replacement cost of
all improvements leased to repair or rebuild such improvements to substantially
their condition as they existed prior to such damage or destruction.

 

Except as above provided, this Lease shall continue in effect in the event of
casualty to Premises, and Landlord shall, subject to any unavoidable delay,
repair or rebuild the same (to the extent only that such improvements are
demised on this date by Landlord), to substantially the condition in which same
were immediately prior to the occurrence of such damage or destruction, at
Landlord’s cost and expense; provided, however, that in no event shall
Landlord’s obligation to repair or rebuild extend beyond the expenditure of a
sum equal to the total of all insurance proceeds actually received by Landlord
from fire and extended coverage insurance policies maintained with respect to
the Premises.  Should Landlord repair or rebuild, then Tenant shall, at its sole
cost and expense, replace or repair all signs, fixtures, equipment, display
cases and other equipment installed by Tenant, so as to continue or resume
operation of Tenant’s business in the Premises.

 

Tenant agrees during any period of reconstruction or repair that Tenant will
continue the operation of its business in the Premises to the extent reasonably
practicable.  Until completion hereunder, fixed rent payable by Tenant shall be
reduced proportionately during any period in which there is substantial
interference with the operation of its business.

 

7.                                       Landlord’s Non-Liability.  Tenant
agrees to use and occupy the Premises at its own risk and hereby releases, to
the full extent permitted by law, Landlord and Landlord’s agents, servants,
contractors, and employees, from all claims and demands of every kind resulting
from any accident, damage or injury occurring therein or thereon.  Landlord
shall not

 

5

--------------------------------------------------------------------------------


 

be liable to Tenant or to Tenant’s employees, patrons or visitors for any damage
to persons or property caused by any act, omission or neglect of Tenant, its
agents or employees.  Landlord shall not be responsible or liable for any loss
or damage to any property or person on the Premises occasioned by theft, fire,
water, acts of God, strike, court or administrative order, or any other matter
beyond Landlord’s control.

 

8.                                       Indemnification of Landlord.  Tenant
agrees to indemnify and save harmless Landlord from and against all claims of
whatever nature arising from any act, omission or negligence of Tenant, or
Tenant’s contractors, licenses, invitees, agents, servants or employees, or
arising from any accident, injury or damage, whatsoever, caused to any person,
or to the property of any person occurring during the term hereof in or about
the Premises, where such accident, damage or injury results or is claimed to
have resulted from any act or omission on the part of Tenant or Tenant’s
contractors, agents, servants, or employees.  This indemnity and hold harmless
agreement shall include, without limitation, indemnity against all costs,
expenses, attorney’s fees and liabilities incurred on or in connection with any
such claim or proceedings brought thereon, and the investigation and defense
thereof.

 

9.                                       Condemnation.  If the whole or any part
of the Premises shall be taken by any public authority under the power of
eminent domain, then the terms of this Lease shall cease in the part so taken
from the date the possession of that part shall be acquired for any public
purpose, and the rent shall be paid up to that day. If a portion of the Leased
Premises is so taken as to destroy the usefulness of the Premises for the
purpose for which the Premises were leased, then from that day, the Tenant shall
have the right either to terminate this Lease or to continue in the possession
of the remainder of the same under the terms herein provided, in which latter
event the rental shall be reduced in proportion to the area of the Premises
taken.  All damage awarded for such taking shall belong to the Landlord except
that the Landlord shall not be entitled to any portion of the award made to the
Tenant for loss of its business or removal of its stock and fixtures.

 

10.                                 Insurance.  Landlord at its expense shall
insure the premises against loss or damage by fire and other casualty as deemed
best by Landlord.  Tenant shall not do anything which willing way tend to
increase insurance rates,

 

6

--------------------------------------------------------------------------------


 

and Tenant shall pay as additional rental any increase in premiums caused by
Tenant’s actions.

 

Tenant shall it its own expense, during the term of this Lease, keep Tenant’s
merchandise, trade fixtures, furnishings, equipment, and personal property on
the Leased Premises insured against loss or damage by fire, windstorm hail,
explosion, riot, riot attending strike, civil commotion, aircraft, vehicles and
smoke for 90% of the replacement value and Tenant shall be responsible for
obtaining adequate plate glass insurance.

 

Tenant shall obtain at its expense a comprehensive public liability policy with
coverage for bodily injury, property damage liability and personal injury, in a
amount equal to but not less than $1,000,000.00 for any one occurrence and
$2,000,000.00 in aggregate.  An endorsement showing Landlord as additional
insurance shall be attached to the insurance policy and shown on the certificate
of insurance.  Such policies and all certificates of insurance shall
specifically recognize the contractual provisions of this Lease to include the
“waiver of subrogation” and “hold harmless” by endorsement and written
statement.

 

Landlord agrees to use its best efforts to obtain an endorsement waiving any
right of subrogation against Tenant on insurance which Landlord carries on any
claim that Landlord may have against Tenant.

 

Tenant shall purchase and maintain, during the terms of the Lease approved
statutory Worker’s Compensation Insurance to include coverage for all active
owners or to obtain an agreed upon substitute where the employees would be
covered for their occupational (on the job) injuries.

 

Tenant shall provide the Landlord with a certificate of insurance promising
notification to Landlord of cancellation on material or material change to said
policy or policies at least fifteen days prior to the effective date.  All such
insurance required to be maintained by the Tenant shall be carried with one or
more responsible insurance companies duly authorized to transact business in
Texas and shall be subject to review by Landlord or Landlord’s agent upon
demand.

 

Landlord and Tenant and all parties claiming under them mutually release and
discharge each other form all claims and liabilities arising from or caused by
any casualty or hazard covered or required hereunder to the covered in whole or
in

 

7

--------------------------------------------------------------------------------


 

part by insurance on the Leased Premises or in connection with property on or
activities conducted on the Leased Premises and waive any right of subrogation
which might otherwise exist in or accrue to any person on account thereof,
provided that such release shall not operate in any case where the affect is to
invalidate or increase the cost of such insurance coverage.

 

11.                                 Taxes and Utilities.  Landlord shall pay all
real property taxes and assessments and Tenant shall pay any and all taxes on
its personal property before delinquency. Landlord shall similarly pay before
delinquency for electricity.

 

The tenant acknowledges that he has been advised that there is no gas service to
the premises.  Tenant may at his own expense cause gas service to be reinstalled
either as an adjunct to the Landlord’s system in which case the Landlord will
bill for gas service based on an internal meter or Tenant may contract directly
for the service.

 

12.                                 Events of Default.  It shall be an event of
default by Tenant hereunder if (a)Tenant shall fail to pay rent or other sums
agreed to be paid by Tenant or Landlord as herein required; or (b) Tenant shall
fail to observe or perform any of its obligations hereunder; or (c) at any time
during the term of this Lease (I) the Tenant (Tenant’s assignee or sublessee;
any such person being referred to in this article as the “tenant”)who is then
the holder of this Lease shall file in any court a petition or the issuance of
an order for relief under any section or chapter of the Bankruptcy Code of 1978,
as amended, or under an similar laws or statutes of the United States of or any
state thereof, or for the appointment of a receiver or trustee of all or a
portion of such tenant’s property, or (ii)an involuntary petition of the kind
referred to in the preceding subdivision (I) of this subsection shall be filed
against such Tenant, and such petition shall not be acted or withdrawn within
sixty days after the date of filing thereof, or (iii) the Tenant shall make a
general assignment for benefit of creditors, or (iv) such tenant shall be
adjudicated a bankrupt, or (v) a receiver shall be appointed for the property of
such tenant by the order of a court or competent jurisdiction (except where such
receiver shall be appointed in an involuntary proceeding, if he shall be
withdrawn within sixty days from the date of this appointment).

 

Landlord and Tenant acknowledge and agree that this is a Lease for
nonresidential real property, and in the event

 

8

--------------------------------------------------------------------------------


 

that an order for relief is entered against Tenant under Federal bankruptcy law,
the parties agree that “adequate assurance of future performance” as that term
is defined in Section 365 of the Bankruptcy Reform Act of 1978, as amended,
shall required (i)an immediate cash deposit to Landlord equal to six months
payment of monthly rent; or (ii) the granting of a first lien on the property of
Tenant to secure an amount equal to six months payment of rent Said cash or lien
under shall not affect in any way the continuing requirements of Tenant under
this Lease including payment of rent and performance of all obligations
hereunder.  Said adequate assurance of future performance shall be and remain
the property of Landlord until termination of this Lease.

 

13.                                 Landlord’s Remedies.  Upon the occurrence of
an event of default enumerated in subsection (a) or (b) of Paragraph 12 above,
should such default remain uncured after ten days written notice of default to
Tenant in the case of an event of default enumerated in subsection (a) or after
thirty days written notice of default to Tenant in the case of an event of
default enumerated in subsection (b), Landlord may at once thereafter or at any
time subsequent during the existence of such breach or default, enter into and
upon the Leased Premises or any part thereof and repossess the same, expelling
and removing therefrom all persons and property (which property may be removed
and stored at the cost, and for the account of Tenant), using such force as may
be necessary, and either (I) breach, or (ii) without terminating this Lease,
relet the leased premises or any part thereof upon such terms and conditions as
possession of the Leased Premises or the making of alterations and/or
improvements thereto or the reletting thereof shall be construed as an election
on the part of Landlord to terminate this Lease unless written notice of such
intention is given to Tenant.  If Landlord shall proceed in accordance with the
last mentioned alternative (ii), should the net amount received from reletting
the Premises during any month or part thereof be less than the rent due and
owing from Tenant during such month or part thereof under the terms of this
Lease, Tenant shall pay such deficiency immediately upon calculation thereof and
demand therefore by Landlord.

 

Upon the occurrence of an event of default enumerated in subsection (c) of
Paragraph 12 above, Landlord may, if Landlord so elects, at any time thereafter
terminate the Lease and the term hereof, upon giving to Tenant ten days’ notice
in writing of Landlord’s intention so to do and this lease and the term hereof
shall expire and come to an end on

 

9

--------------------------------------------------------------------------------


 

the date fixed in such notice as if said date were the date originally fixed in
this Lease for the expiration hereof.

 

Notwithstanding the foregoing, and event of default (except the failure to pay
the rent or any other amount due hereunder), the curing of which shall actually
require more than thirty days because of any cause beyond Tenant’s control,
shall be deemed cured by Tenant if Tenant shall have commenced to cure said
default within the thirty day period and shall thereafter have successfully
prosecuted the curation of said default with due diligence.

 

14.                                 Non-waiver.  Any waiver by Landlord
hereunder, express or implied, or any breach of any term, covenant or condition
hereof, shall not be deemed a waiver of such term, condition or covenant for any
subsequent breach of the same, or of any other term, covenant or condition
hereof.  Acceptance of rent by the Landlord from the Tenant or any assignee,
subtenant or other successor in interest of Tenant shall never be construed as a
waiver of any breach of any term, condition or covenant of this lease.

 

15.                                 Insolvency.  If any insolvency proceedings
of any kind are started by or against Tenant, no rights hereunder, at Landlord’s
option, shall accrue to any custodian, receiver or trustee in bankruptcy,
assignee, receiver or officer of a court, or any individual representing the
Tenant or the creditors, and in the event of any of the above contingencies,
Landlord, at Landlord’s option, may cancel this Lease and terminate the contract
as of the date of the happening of such contingency.

 

16.                                 Hold-over Tenant.  In the event Tenant shall
hold over after the expiration of any term hereunder, such holding over shall be
a forcible detainer without consent or shall be construed to be a month to month
tenancy at a monthly rental of double the amount of the rental under Lease per
month, at Landlord’s option.

 

17.                                 Assignment.  Tenant shall have the no right
to assign or sublet the Premises in whole or in part during the Lease term
without the prior written consent of Landlord.   Written consent of the Landlord
will not be unreasonably withheld.  Any merger, consolidation or transfer of
corporate shares of tenant, if tenant is a corporation, so as to result in a
change in the present voting control of the Tenant by the person or persons
owning the majority of said corporation shares in the date of this Lease shall
constitute an

 

10

--------------------------------------------------------------------------------


 

assignment and be subject to the conditions of this paragraph.  Landlord shall
have the right to assign or transfer, in whole or in part, Landlord’s interest
herein and in the Premises subject to this Lease, to any party, and Tenant shall
recognize and respect the same.

 

This lease is and shall always be subject to any mortgages which are now validly
existing on the Premises or which shall at any time hereafter be placed on the
Premises by Landlord, and Tenant agrees to execute and deliver any instrument
deemed necessary to effect the subordination of this Lease to any such
mortgage.  Notwithstanding the foregoing, so long as Tenant is not in default in
the payment of rent provided hereunder, no action under or pursuant to any
mortgagee shall adversely affect this Lease or the rights of Tenant to continue
in possession of the Premises, subject to the terms of this Lease.

 

19.                                 Inspection.  Landlord shall at all times
during reasonable business hours have the right to enter on the Premises for the
purpose of inspecting and observing the same and to make repairs.

 

20.                                 Quiet Enjoyment & Non-Disturbance.  Landlord
and Owners covenants that Tenant, paying the rents and observing and keeping all
of the covenants of this Lease on his part to be kept and performed, shall
lawfully, peaceably and quietly occupy and enjoy said Premises without any
objection or molestation by Landlord or any other person.

 

21.                                 Amendments.  This lease contains the entire
agreement between the parties hereto and no provision hereof may be changed
unless the parties hereto agree to the same in writing.

 

22.                                 Additional Documents.  The parties hereto
will execute and deliver such additional documents as may be reasonably
necessary to further the intent hereof, including but not limited to memorandum
of Lease for recording purposes, estoppe, certificates and financing statements.

 

23.                                 Notices.  All notices to be given hereunder
by either party shall be in writing and shall be mailed to the other party as
the address indicated with the signatures below, certified, return receipt
requested.

 

24.                                 Attorney’s Fees.  Should either party employ
an attorney to preserve, protect or enforce its rights under

 

11

--------------------------------------------------------------------------------


 

this Lease, or with respect to the Premises, in any court proceedings
(administrative or otherwise), because of the filing of court or other
proceedings by the other party hereto or by third parties, or because of the
failure of the other party to comply fully with the terms hereof, then the party
who obtains a order preserving, protecting or enforcing its rights hereunder
(including an order for termination, rejection or assumption of the Lease, or
for adequate assurance, in any bankruptcy proceedings involving a part or its
successors and assigns) shall be entitled to recover reasonable attorney’s
expenses, and damages incurred, an any equitable relief to which it may be
entitled.

 

25.                                 Binding Effect.  This Lease shall be binding
upon and inure to the benefit of the parties hereto, and their respective heirs,
personal representatives, successors and assigns.  This Lease is performable in
El Paso County, Texas and shall be construed in accordance with the laws of the
State of Texas.

 

26.                               Other Agreements.  The Landlord and Tenant
agree as follows:

 

Security: Landlord maintains the entire premises under 24 hour security.  Tenant
shall provide to the Landlord and the Security Company a typewritten list of all
persons and vehicles that are to be admitted to the premises during other than
normal business hours.  Any changes in this authorization (additions or
deletions) must be submitted to the guards in writing, in advance.  The list
must also designate who is authorized to change the authorizations and provide
copies of their signatures. An after hours contact number must also be provided
to the Security Company.

 

All employees of Tenant accessing the facility on foot or by vehicle through the
manned guard gates must have a standard photo id that is to be presented to the
guard.  A copy of the format will be provided by the Tenant to the Guard.  The
human resources department of the Landlord will badge the employees of the
Tenant with a standard yellow contractor/tenant badge at no cost for each of the
Tenant’s employees.  Replacement badges are billed at $10.00 each.  The Tenant
is free to have badges done somewhere else, but they must be standard and three
examples (one for each gate, and one for human resources) must be provided to
the Landlord.

 

12

--------------------------------------------------------------------------------


 

Parking: Due to the limited amount of parking available inside the fenced area
to the West of Kessler Drive as well as the volume of traffic through the gate,
the Landlord will provide parking for Tenant employees in the fenced parking
area to the east of Kessler Drive.  There is also limited parking available to
Tenant employees and guests in the fenced lot in front of the Tenant’s office
door off of Kessler Drive.  Tenant may decide who can park in this lot.  All
other employees must park east of Kessler Drive and walk onto the premises.

 

Additional Space: The Landlord and Tenant agree that if the Tenant requires
additional space for his business, the landlord will make every reasonable
effort to accommodate the Tenant’s needs with additional adjacent space under
the same terms and conditions of this lease at a rental rate to be mutually
agreed.

 

Alternate Space: The Landlord and Tenant agree that Landlord has an obligation
to make the best use of the entire building and property for not only the
Landlord’s business, but for that of all Tenants.  In this regard, the Landlord
and Tenant agree that the Landlord can at its sole expense move the Tenant to
comparable or better space within the building.  Comparable or better shall be
defined as contiguous space that is of comparable or better quality than the
leased premises and provides the Tenant comparable or better work flow and
production efficiency.  Tenant and Landlord will agree in writing that the space
is at least comparable, but neither the Landlord nor the Tenant will
unreasonably withhold their approval of the plan.

 

Exhibit “C”:  Exhibit “C”, attached hereto consists of a list of specific points
and commitments of the Landlord and the Tenant.  It is hereby specifically made
a part of this lease.  If any part of Exhibit “C” is in conflict with the terms
and provisions of this Lease then it is specifically agreed that Exhibit “C”
shall prevail.

 

27.                               Whole Agreement.  The Landlord and Tenant
agree that this lease represents the whole agreement between the parties and
that there are no verbal agreements or understandings that exist as they relate
to the leased premises.

 

13

--------------------------------------------------------------------------------


 

28.                               Service Addresses:   All notifications to
either party required or necessitated under this agreement are to be made to:

 

Landlord:

 

Calvin K. Kessler, President
Kessler Industries, Inc.
P.O. Box 17549
El Paso, Tx. 79917

 

Or By Federal Express at:

 

Calvin K. Kessler, President
Kessler Industries, Inc.
8600 Gateway East
El Paso, Texas 79907

 

Tenant:

George Metcalfe
UFP Technologies, Inc
2175 Partin Settlement Road
Kissimmee,  Florida 34744

 

Or By Federal Express at the same address

 

 

Property Owners:

 

LANDLORD:

 

 

 

 

 

/s/  Calvin K. Kessler

 

/s/  Geraldine J. Kessler

 

Calvin K. Kessler

 

Geraldine J. Kessler,

 

 

 

Secretary/Treasurer

 

 

 

 

 

 

 

Kessler Industries, Inc.

 

/s/  Geraldine J. Kessler

 

8600 Gateway East

 

Geraldine J. Kessler

 

El Paso, Texas  79907

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 UFP Technologies, Inc.

 

 

 

 

 

By:

  /s/  Ronald J. Lataille

 

 

 

Chief Financial Officer

 

 

14

--------------------------------------------------------------------------------


 

Exhibit “A” -  Description of Property

 

15

--------------------------------------------------------------------------------


 

Exhibit “B” -  Rent

 

16

--------------------------------------------------------------------------------


 

Exhibit “C” -  Repairs and Maintenance to Be Provided by Kessler and Other
Agreements

 

Landlord will assist the Tenant in moving from its present location to the
Leased Premises. This will include, but not be limited to moving equipment,
setting up equipment, and moving and setting inventory and racks.  Landlord has
personnel available who are qualified and capable of performing these services.

 

It is specifically agreed that the Tenant will provide sufficient supervisory
personnel to direct the Kessler employees and will provide a floor plan of where
each piece of equipment, rack and the inventory are to be placed.  Landlord will
keep track of the man hours by person and day and will include the actual cost
of the installation labor as part of the rent that will be subject to the
liquidated Damages provisions in Exhibit “B”.

 

Materials required to install the equipment and/or make other modifications
directed by the Tenant will be accumulated and copies of the tickets as well as
the times, above, will be provided to the Tenant and will be included in the
rent that will be subject to the liquidated Damages provisions in Exhibit “B”.

 

The three offices will be carpeted using commercial grade glue down carpet.  The
carpet will be provided by the Landlord at its expense.  The labor to install
the carpet will be billed at actual and will be included in the rent that that
will be subject to the liquidated Damages provisions in Exhibit “B”.

 

After moving the equipment and inventory of the Tenant, Landlord shall place
sheet metal around the exterior of the leased space that is adjacent to the
leased space of IOS (the Box Company) to separate the spaces and to provide a
cleaner working environment.

 

It is agreed that Landlord will, at its own expense remove the wall, suspended
ceiling, and dryer from the area that that Tenant has designated as “the
receiving area”.  This wall is on the east side of the dock door.  Further, 
Landlord and Tenant agree that the area immediately to the west of the dock door
contains the compressor used by Landlord and is not part of the leased premises
and shall be left alone by the Tenant and his employees.

 

17

--------------------------------------------------------------------------------


 

It is agreed that if the Tenant desires, the Landlord will provide the personnel
and materials to install additional equipment or make additional modifications
to the leased space as directed by the Tenant.  Any work requested will be done
on a time and materials basis and will be billed to the Tenant.  All invoices of
this nature are due in 30 days from the date of the invoice.

 

If Tenant desires a monthly invoice for rent, Landlord will provide it at the
local address, or will fax it to the location designated by the Tenant.  If
Tenant does not desire an invoice, then none will be sent, but in any case, the
due dates of the rent are unchanged.

 

Exterior Signage.  Landlord reserves the right to approve all signs and placards
placed on the exterior of the building by any Tenant.  Any exterior signage must
be approved in writing prior to its installation.

 

Security Deposit.  The Landlord does not require a security deposit.

 

18

--------------------------------------------------------------------------------


 

Exhibit “D” -  Amortization of Moving Expenses

 

19

--------------------------------------------------------------------------------

 